     TONI H. WHITE (SBN 210119)
1    ATTORNEY AT LAW
2
     P.O. BOX 1081
     El Dorado, CA. 95623
3    (530) 885-6244
     Fax (530) 344-9298
4

5
     Attorney for Defendant
     FILIBERTO MADRIGAL
6
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8

     UNITED STATES OF AMERICA,                    )       No. 2:18-CR-00164 MCE
9
                                                  )
                                                  )
10          Plaintiff,                            )       STIPULATION AND ORDER TO
                                                  )       CONTINUE STATUS CONFERENCE
11
     v.                                           )       UNTIL AUGUST 22, 2019 AT 10:00 A.M.
                                                  )
12
     Francisco Loya-Solarzano, et al              )
                                                  )
13
                                                  )
            Defendants.                           )
14
                                                  )
                                                  )
15
                                                  )
16

17
                                         STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED between the defendants:
19

20
                1. Elias Hernandez-Valencia
21
                2. Filiberto Madrigal
22
                3. Luis Armando Rios Garcia
23
                4. Georgina Carrillo Ayala
24
                5. Jose Francisco Buenavida
25
                6. Jose Antonio Pantoja Estrada
26
                7. Bart Richard Hughes
27
                8. Jose Manuel Rodriguez
28

                                                      1
1                 9. Roberto Mercado-Rangel
2    by and through their undersigned defense counsel, and the United States of America, by
3    and through its counsel, Assistant U.S. Attorney James Conolly, that the status conference
4    presently set for June 6, 2019, should be continued to August 22, 2019, at 10:00 a.m. and
5    that time under the Speedy Trial Act should be excluded from June 6, 2019 through August
6    22, 2019.
7           The reason for the continuance is that the parties are still reviewing discovery.
8    Discovery consists of 415 pages of numbered discovery and 6 DVDs containing other
9    materials.    Defense counsel needs additional time to continue to review discovery,
10   communicate with the Government and their respective clients, discuss possible
11   resolutions and prepare for trial. The continuance is necessary to ensure continuity of
12   counsel and for defense preparation. Accordingly, the time between June 6, 2019 and
13   August 22, 2019, should be excluded from the Speedy Trial calculation pursuant to Title
14   18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation.
15          Prior to the filing of this stipulation and proposed order, time had been excluded
16   through May 30, 2019. By this stipulation, the parties stipulate and request that the time
17   period of May 30, 2019 to June 6, 2019 should be included in the above-referenced
18   exclusion of time. The parties stipulate that the ends of justice served by granting this
19   continuance outweigh the best interests of the public and the defendants in a speedy trial.
20   18 U.S.C. §3161(h)(7)(A). Defense counsel for the defendants and AUSA James Conolly
21   have authorized Ms. White to sign this pleading for them.
22
     Dated: May 26, 2019                                     U.S. ATTORNEY
23
                                                             /s/ Toni White
24                                                           JAMES CONOLLY
                                                             Assistant U.S. Attorney
25
                                                             Attorney for Plaintiff
26

27
     Dated: May 26, 2019                                     /s/ Toni White for
28                                                           HAYES H. GABLE III

                                                  2
1
                               Attorney for Defendant
                               Elias Hernandez-Valencia
2

3
     Dated: May 26, 2019       /s/ Toni White for
4                              PETER KMETO
                               Attorney for Defendant
5
                               Luis Armando Rios Garcia
6
     Dated: May 26, 2019       /s/ Toni White for___
7
                               TASHA CHALFANT
8                              Attorney for Defendant
                               Georgina Carrillo Ayala
9

10   Dated: May 26, 2019       /s/ Toni White for
                               OLAF HEDBERG
11
                               Attorney for Defendant
12                             Jose Francisco Buenavida
13
     Dated: May 26, 2019       /s/ Toni White for
14                             DINA SANTOS
                               Attorney for Defendant
15                             Jose Antonio Pantoja Estrada
16
     Dated: May 26, 2019       /s/ Toni White for
17                             ALIN CINTEAN
18                             Attorney for Defendant
                               Bart Richard Hughes
19

20
     Dated: May 26, 2019       /s/ Toni White for
21                             DAVID D. FISCHER
22
                               Attorney for Defendant
                               Jose M. Rodriguez
23

24
     Dated: May 26, 2019       /s/ Toni White for
25                             CLEMENTE JIMENEZ
                               Attorney for Defendant
26
                               Roberto Mercado-Rangel
27

28

                           3
1
     Dated: May 26, 2019               /s/ Toni White
                                       TONI WHITE
2                                      Attorney for Defendant
                                       Filiberto Madrigal
3

4

5

6

7                              ORDER
8          IT IS SO ORDERED.
9    Dated: May 29, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 4
